 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Beauti-Log Cedar Homes, Inc. and JohnLloyd Krueger. Case 20-CA-10636May 6, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn January 25, 1977, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, National Beauti-Log Cedar Homes, Inc., Stockton, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnOctober 14, 1976, I conducted a hearing at Stockton,California, to try issues raised by a complaint issued onJuly 15, 1976, pursuant to a charge filed by Krueger onSeptember 18, 1975.1The complaint alleged that National Beauti-Log CedarHomes, Inc.,2violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (hereaftercalled the Act), by discharging Krueger because of hismembership in or activities on behalf of Local 266, DeltaI Read 1975 after all date references omitting the year.2 Hereafter called the Company.I Hereafter called the Union.229 NLRB No. 82Yosemite District Council of Carpenters, AFL-CIO,3orbecause Krueger engaged in other protected, concertedactivities. The Company conceded it discharged Kruegerbut denied a discriminatory motivation and affirmativelyalleged at times pertinent Krueger was a supervisor withinthe meaning of the Act and therefore not within itsprotection.The issue is whether Krueger was a supervisor at timespertinent and, if not, whether he was discriminatorilydischarged.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses, argue, and file briefs. Briefshave been received from the General Counsel and theCompany.Based upon my review of the entire record, observationof the witnesses, perusal of the briefs, and research, I enterthe following:FINDINGS OF FACTI. JURISDICTIONAt times material the Company, a Pennsylvania corpora-tion, was engaged in the manufacture and sale of cedarprecut homes in the State of California. The Companyconducted its operations from a plant and office located inStockton, California. The Company admitted in its answerthat during the previous calendar or fiscal year it sold andshipped products manufactured by it, valued in excess of$50,000, directly to customers located outside the State ofCalifornia. Based upon the foregoing, I find and concludethat at times material the Company was an employerengaged in commerce in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONIn the course of the hearing, the parties stipulated thatLocal 266 was a member of the Delta Yosemite DistrictCouncil of Carpenters, AFL-CIO, and that the Districtrepresented its local union affiliates for the purpose ofbargaining on behalf of their members with the employersof those members concerning wages, rates of pay, hours,and working conditions.On the basis of the foregoing stipulation, I find andconclude that at all times pertinent Local 266, DeltaYosemite District Council of Carpenters, AFL-CIO, andthe District Council were labor organizations within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe FactsThe Company was formed in November 1972 and beganproduction in April 1973. It was organized by PaulPurpura, its president and general manager, and GilbertHall, its secretary-treasurer.4Purpura previously was in the4 I find at all times material Purpura and Hall were supervisors andagents of the Company acting on its behalf.486 NATIONAL BEAUTI-LOG CEDAR HOMES, INC.same business in Windsor, California, and, when hecommenced operations of the Company, brought Kruegerover with him from the Windsor plant as superintendent ofthe Company's production operations. Krueger at all timeswas a working superintendent, performing the key functionof layout man in addition to receiving materials, arrangingdeliveries of the finished products, and directing produc-tion activities.5The Company utilized four or five employ-ees in its production operations,6including the matcheroperator and layout man.In May 1974 Purpura relieved Krueger of his position asplant superintendent, replacing him with William Lamb-rich, the operator of the matcher. From that date on,Lambrich interviewed, hired and fired employees, andexercised overall supervision of production and shippingoperations. He also authorized overtime or time off.Krueger continued to perform all layout work, to train newemployees, to check the work of other employees, to seetheir work conformed with his layouts, to inspect the finalproduct, and to direct the loading or unloading of trucks orboxcars.7Lambrich was a working supervisor, since he operatedthe matcher besides performing his duties as plantsuperintendent.While Krueger lost his position as plant superintendentin May 1974, he continued to receive the same salary hepreviously received and was neither placed on an hourlyrated basis nor required to punch a timeclock.8Kruegerwas not paid overtime after his demotion nor reduced insalary for time absent from work due to illness, etc.Following his demotion, Krueger's relations with Lamb-rich and the other employees became strained; Kruegerfrom time to time ignored or defied Lambrich's directions,and either refused to answer other employees' questionsabout how to perform their work (telling them to seeLambrich) or misdirecting them; he also refused to takeany responsibility for production problems or errors. Healso caused a problem for Purpura with the lessor of theplant premises in March 1975, when the manager of thepremises where the Company's office and plant werelocated discharged Krueger as night watchman for thecomplex and demanded that Purpura limit Krueger'spresence on the premises to working hours.9Purpura lent Krueger the $200 he paid to the tenant forhis loss and was indulgent concerning Krueger's conducts Including the hirng and training of production employees.6 Cedar logs were run through a machine called a matcher which planedtheir surfaces and cut a tongue, groove and beveled edge; the layout mandetermined how many pieces were required to fill each order, and markedthe logs for length and notches. The requisite number of logs were then cutto the desired lengths and notched. Gables, purlins (roof beams), windows,and doors were also cut and assembled for each order. When all the pieceswere completed, they were inspected and, if correctly made, bundledtogether for shipment.I These findings are based on the undisputed testimony of Lambrich,whom I find at times pertinent was a supervisor and agent of the Companyacting on its behalf.I The two or three production employees (other than Lambrich andKrueger) were hourly rated and punched a timeclock.9 Krueger was discovered dismantling property belonging to anothertenant within the premises, which was a 22-acre industrial complexcontaining numerous buildings. (The Company rented one-half of onebuilding and offices in another.) Krueger settled the tenant's complaint bypaying $200 to him and conveying certain property over to him.'0 Three weeks before Krueger's discharge Purpura responded tovis-a-vis Lambrich and his fellow employees over the May1964-March 1965 period. He also testified that Kruegerwas highly skilled as a layout man and functioned well inthat job. He and Krueger maintained a close and friendlyrelationship. 10Employee interest in the Union began in late June orearly July. Krueger was the Union's most active supporteramong the employees, though he aroused resentmentamong the other employees 1" by stating that if they did notsupport the Union he would cause the loss of all their jobsby quitting. 2The day prior to the election, Hall informed Krueger thathe was not eligible to vote in the election. Kruegernevertheless voted and his vote was challenged by theCompany.'3Purpura's resentment at Krueger's casting aballot was expressed the following day when Purpuraapproached Krueger in the plant and told Krueger that ifhe didn't think he was a supervisor, Purpura did not haveto rely on him for layout work either.The second day after the election (August 13) theemployees (other than Krueger) sought out Purpura andexpressed their resentment against Krueger. They toldPurpura that Krueger should not have been allowed to casta vote and that Krueger twisted their arms to secure theirvote for the Union; 14 that Krueger refused to answer theirquestions concerning their work or misdirected its perfor-mance; and that they were not going to work until Kruegerwas discharged or things straightened out.After the employees left, Purpura consulted with Halland instructed Hall to discharge Krueger. In accordancewith Purpura's instructions, Hall went from the office tothe plant, approached Krueger, and told Krueger to get histhings together, he was no longer working for theCompany, commenting "after all your friend has done foryou, you have to bring the Union down on him." sWhen Krueger subsequently filed for unemploymentcompensation, the Company contested the claim on thegrounds that Krueger was discharged for insubordination.This defense was rejected and payment of unemploymentcompensation to Krueger was directed.Analysis and ConclusionsWhile Krueger continued in a salary status after hisdemotion, he ceased to interview, hire or fire employees,Lambrich's demand he be relieved of supervisory duties due to Krueger'snoncooperation by telling Lambrich he would "straighten out" Krueger."t Aubrey, Bernstein, and Van Hook.12 Krueger took the position that without his services as layout man theCompany could not operate.13 All three employees who voted without challenge cast ballots for theUnion. The Company's challenge to Krueger's ballot was overruled and afinding made that he was not a supervisor (Case 20-RC-12901).14 While Bernstein wavered back and forth in his testimony, at severalpoints stating that at some times he so advised Purpura several days afterAugust 13, 1 credit his testimony, in response to my direct questioning, thathe and Van Hook so advised Purpura on August 13, prior to Krueger'sdischarge. It would be natural to include Krueger's actions on behalf of theUnion, which the employees resented, in a recitation of their grievancesagainst Krueger.'5 I credit Krueger's testimony that Hall made the comment in question:Krueger was the first employee of the Company, his closeness to Purpurawas well known by all those at the Company, and it is reasonable Hallwould make some effort to explain the reason for the discharge.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassign overtime, and process requests for time off. Hisdirection of the work of other employees after thedemotion was also no more than that of a workingleadman. I therefore find and conclude he was not asupervisor after May 1974.16While the record establishes that Krueger was unpopularwith both management and the production employees atthe time of his discharge, the record also establishesPurpura was resentful of Krueger's casting a ballot at theAugust 11 election and his taking the position that he wasnot a supervisor. It is reasonable to presume that resent-ment increased when Purpura learned on August 13 thatKrueger used his status to bludgeon the employees intovoting for the Union.Therefore I find and conclude that Purpura dischargedKrueger on August 13 not only because Krueger wascausing friction, dissatisfaction, and production problemsin the plant, but also because he was instrumental in thesuccess of the Union's organizational drive. Since Purpurawas so motivated, I further find and conclude that bydischarging Krueger the Company violated Section 8(a)(1)and (3) of the Act.CONCLUSIONS OF LAWI. At times pertinent the Company was an employerengaged in commerce in a business affecting commerceand the Union was a labor organization, as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.2. At times pertinent Purpura, Hall, and Lambrichwere supervisors and agents of the Company acting on itsbehalf.3. At times pertinent Krueger was not a supervisor andagent of the Company acting on its behalf.4. The Company violated Section 8(a)(1) and (3) of theAct by discharging Krueger for engaging in concertedactivities protected under the Act.5. The above unfair labor practice affects commercewithin the meaning of the Act.THE REMEDYHaving found the Company engaged in an unfair laborpractice in violation of Section 8(a)(1) and (3) of the Act, Ishall recommend the Company be directed to cease anddesist therefrom and to take affirmative action designed toeffectuate the purposes of the Act. Having found thatKrueger was discharged on August 13 for engaging inconcerted activities protected under the Act, I shallrecommend the Company be directed to offer Kruegerimmediate and full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalent job,without prejudice to his seniority and other rights andprivileges, and that he be made whole for any wage losseshe may have suffered by payment to him of the sum ofmoney he would have earned from the date he was'6 A contrary holding would produce a situation where three productionemployees had four supervisors.fT In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.discharged to the date he is reinstated, less any net earningshe has received in the interim. His lost wages shall becomputed in accordance with the formula described in F.W. Woolworth Company, 90 NLRB 289 (1950), with interestat 6 percent per annum, computed in accordance with theformula described in Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I issue the following recommend-ed:ORDER '7National Beauti-Log Cedar Homes, Inc., Stockton,California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise disciplining its employeesfor casting a ballot in a Board-conducted election in thebelief they are entitled to do so and encouraging otheremployees to cast ballots for the Union.(b) In any other manner interfering with its employees inthe exercise of their rights under Section 7 of the Act toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer John Lloyd Krueger reinstatement to his formerposition or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b) Make Krueger whole for any loss of earnings he mayhave suffered as a result of his discriminatory discharge, inthe manner set forth in the section of this Decision entitled"The Remedy".(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to compute thebackpay due under the terms of this Order.(d) Post at its Stockton, California, facilities copies of theattached notice marked "Appendix." 8 Copies of saidnotice to the Company on forms provided by the RegionalDirector for Region 20, shall be signed by an authorizedrepresentative of the Company, posted immediately uponreceipt thereof, and maintained for at least 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Company to ensuresuch notices are not altered, defaced, or covered by anyother material."1 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."488 NATIONAL BEAUTI-LOG CEDAR HOMES, INC.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Company has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discipline ouremployees for forming, advocating, supporting, or assistingLocal 266, Delta Yosemite District Council of Carpenters,AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights to engage in self-organization, to form, join, support,or assist the above or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.Since the Board has determined we discharged JohnLloyd Krueger because he supported the above-namedlabor organization and advocated its support among hisfellow employees:WE WILL offer John Lloyd Krueger immediate andfull reinstatement to his former job, or, if such job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority and other rights and privileg-es, and WE WILL make John Lloyd Krueger whole forany loss of wages or other benefits he may havesuffered by reason of our discriminatory discharge ofhim.NATIONAL BEAUTI-LOGCEDAR HOMES, INC.489